DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim 1 has been amended to limit the catalytic active metals to contain only the palladium and ceria metals in the molecular sieve.  
	After a search, the following references have been found to show that these features are known.
	Nakamura JP 2004/321894 describes that in their composition, there is a hydrocarbon adsorbing layer I, which contains a zeolite and either a platinum or palladium metal and ceria (abstract, Novelty).
	Grubert (US Pub.: 2013/0084222) explains that their composition contains a hydrocarbon storing material, which uses a zeolite (para. 88).  As to the framework, Grubert explains that a number of different frameworks can be used to adsorb hydrocarbons, such as those listed in para. 90 and 91).  These sieves include chabazite (para. 90, 91), which is a small pore-type zeolite.

/SHENG H DAVIS/Primary Examiner, Art Unit 1732